Exhibit 10.2
(ILFC LOGO) [v54053v5405301.gif]
December 1, 2009
Federal Reserve Bank of New York
33 Liberty Street
New York, NY 10045-0001
Attention:    Steven Manzari, Credit, Investment & Payment Risk
Telecopy No.: (212) 720-6332
James R. Hennessey, Legal Department
Telecopy No.: (212) 720-7797
AIG Funding, Inc., as Lender
72 Wall Street, 10th Floor
New York, NY 10005
Attention:  Neil Friedman
Telecopy No.: (212) 363-7176
TEMPORARY WAIVER AND AMENDMENT
     Reference is made to that certain (i) Credit Agreement dated as of
October 13, 2009 (the “Credit Agreement”), among International Lease Finance
Corporation, a California corporation (the “Parent Borrower”), States Aircraft,
Inc., a California corporation (the “U.S. Subsidiary Borrower”), Shrewsbury
Aircraft Leasing Limited, a private limited liability company incorporated under
the laws of Ireland with registration number 475896 (the “Irish Subsidiary
Borrower” and together with the Parent Borrower and the U.S. Subsidiary
Borrower, the “Borrowers”), Top Aircraft, Inc., a California corporation
(“Holdings”), ILFC Ireland Limited, a private limited liability company
incorporated under the laws of Ireland with registration number 20936 (“ILFC
Ireland”), ILFC France S.a.r.l, a société à responsabilité limitée incorporated
under the laws of France (“ILFC France”), ILFC Labuan Ltd., a Labuan private
limited liability company incorporated under the Offshore Companies Act 1990 of
Malaysia (“ILFC Labuan” and together with ILFC Ireland and ILFC France, the
“Initial Intermediate Lessees”), AIG Funding, Inc., a Delaware corporation (the
“Lender”), and Wells Fargo Bank Northwest, National Association, a national
banking association (“Wells Fargo”), as Security Trustee, (ii) Amended and
Restated Credit Agreement dated as of October 13, 2009 (the “Amended and
Restated Credit Agreement” and, together with the Credit Agreement, the “Credit
Agreements”), among the Borrowers, Holdings, the Initial Intermediate Lessees,
the Lender, and Wells Fargo, as Security Trustee and (iii) Post-Closing Letter
Agreement dated as of October 15, 2009 (the “Post-Closing Letter”), between the
Parent Borrower and the Lender and acknowledged by the Federal Reserve Bank of
New York (the “FRBNY”) and Daugherty, Fowler, Peregrin, Haught &
10250 Constellation Blvd. Suite 3400, Los Angeles, CA 90067 (310) 788-1999 Fax:
(310) 788-1990
an American International Company

 



--------------------------------------------------------------------------------



 



Jenson. Capitalized terms used but not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreements.
SECTION 1. OBLIGATIONS UNDER CREDIT
AGREEMENTS AND POST-CLOSING LETTER
     The parties acknowledge that the Parent Borrower will not (i) add ILFC
Cayman Limited, ILFC Aruba A.V.V., ILFC (Bermuda) III, Ltd. and ILFC UK Limited
(the “New Intermediate Lessees”) as Intermediate Lessees under the Credit
Agreements and the other applicable Loan Documents by December 1, 2009 as
required by paragraph 6 of the Post-Closing Letter, (ii) satisfy the Express
Perfection Requirements with respect to the Type B Required Pool Aircraft by
making filings and/or recordings on the local aviation or other applicable
register in the jurisdiction of registration of the Type B Required Pool
Aircraft deemed necessary or advisable by a Required Person by December 1, 2009
as required by Section 5.02(a) of each of the Credit Agreements and
(iii) satisfy the Express Perfection Requirements with respect to the
Supplemental Geneva Pool Aircraft (and where applicable the related Assigned
Leases) by making the filings and/or recordings on the local aviation or other
applicable register in the jurisdiction of registration of the Supplemental
Geneva Pool Aircraft deemed necessary or advisable by a Required Person by
December 1, 2009 as required by Section 5.02(a) of each of the Credit Agreements
((i), (ii) and (iii), without reference to the December 1, 2009 deadline,
collectively, the “Requirements”).
SECTION 2. WAIVER
     By signing and returning an executed counterpart of this Temporary Waiver
and Amendment (this “Agreement”), each of the Required Persons hereby agrees to
waive each of the Requirements from the date hereof through December 4, 2009
only (the “Waiver Period”).
SECTION 3. EFFECT OF WAIVER PERIOD
     Each of the signatories hereto agrees that, so long as the Waiver Period is
continuing, each of the Credit Agreements shall be deemed to be amended as
follows:
     (a) The definitions of the following terms set forth in Section 1.01 of
each of the Credit Agreements are hereby amended to read in full as follows:
          “Applicable Margin” means 6.025% per annum.
     (b) Section 1.01 of each of the Credit Agreements is amended by adding, in
appropriate alphabetical order, the following defined terms:
     (i) “FRBNY Account Portion” means, with respect to any Interest Period, an
amount equal to (a) the Applicable Margin applicable to such Interest Period,
minus (b) 0.025% per annum.

 



--------------------------------------------------------------------------------



 



     (ii) “PIK Portion” means, with respect to any Interest Period, an amount
equal to (a) the Applicable Margin applicable to such Interest Period, minus (b)
3.025% per annum.
     (c) Each of the Credit Agreements is amended by replacing Section 2.04(c)
therein in its entirety with the following:
     “(c) Interest accrued on the Loan shall be (i) payable in arrears on each
Quarterly Payment Date, (ii) calculated to include the first day of each
Interest Period and to exclude the last day of each Interest Period (or the
Maturity Date in the case of the last Interest Period hereunder), (iii) paid
into the FRBNY Account and (iv) subject to clause (D) of the proviso below,
payable in cash; provided that (A) interest accrued pursuant to Section 2.04(b)
shall be payable on demand and, notwithstanding clause (D) of this proviso
below, in cash, (B) upon any repayment of the Loan, interest accrued on the
principal amount repaid shall be payable on the date of such repayment,
(C) interest attributable to that portion of the Applicable Margin in excess of
the FRBNY Account Portion shall be paid into an account designated by the Lender
as opposed to the FRBNY Account and (D) the Borrowers shall pay interest
attributable to the PIK Portion by increasing the outstanding principal amount
of the Loan on the relevant Quarterly Payment Date (“PIK Interest”). Any PIK
Interest so added to the principal amount of the Loan shall bear interest as
provided in this Section 2.04 from the date on which such interest has been so
added. The obligation of the Borrowers to pay PIK Interest shall be
automatically evidenced by this Agreement. Unless the context otherwise
requires, references to “principal amount” of the Loan refers to the face amount
of the Loan and not the gross proceeds funded hereunder and includes any PIK
Interest so capitalized and added to the principal amount of the Loan from the
date on which such interest has been so added.”
SECTION 4. AMENDMENT
Each of the signatories hereto agrees that, irrespective of whether the Waiver
Period is continuing, clause (ii) of the definition of “Interest Period”
contained in Section 1.01 of each of the Credit Agreements shall be amended by
deleting the phrase “the day following” therefrom.
SECTION 5. MISCELLANEOUS
     (a) Limited Nature of Consent and Waiver: The waivers, amendments and
consents of the Required Persons expressly set forth in this Agreement shall be
limited as precisely written and shall not constitute or be deemed to constitute
(i) a consent to a departure from any other term or provision of or under the
Loan Documents; (ii) a waiver of any Default or of the rights or remedies of the
Required Persons under the Loan Documents or under applicable law (except as
specifically set forth in this Agreement); or (iii) an agreement on the part of
the Required Persons to modify, alter, amend, waive or revise any term,
condition or provision of the Loan Documents (except as specifically set forth
in this Agreement).
     (b) No Course of Dealing: The Required Persons are not obligated to grant
any other consent, amendment or waiver of any kind under the Loan Documents, and
this Agreement does

 



--------------------------------------------------------------------------------



 



not constitute a course of dealing as between the Required Persons, on the one
hand, and the Borrowers, on the other hand.
     (c) Binding on Successors and Assigns: This Agreement shall be binding upon
and inure to the benefit of each party and their respective successors and
assigns.
     (d) Conflict: In the event of any conflict between the provisions of this
Agreement and the Credit Agreements or other Loan Documents, the provisions of
this Agreement will prevail to the extent of such inconsistency.
     (e) Applicable Law: THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
     (f)  Counterparts: This Agreement may be executed in counterparts (and by
each party hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile transmission or by other electronic communication (such
as by e-mail in PDF) shall be effective as delivery of a manually signed
counterpart of this Agreement.
     (g) Headings; Construction: The section headings in this Agreement are
included for convenience of reference only and shall not constitute a part of
this Agreement for any other purpose. Each party to this Agreement acknowledges
that it was represented by competent counsel in connection with the negotiation,
drafting and execution of this Agreement and that this Agreement shall not be
subject to the principle of construing its meaning against the party that
drafted it.
     (h) Ratification; Letter Agreement as a Loan Document: The Loan Documents
as expressly modified, supplemented or waived by this Agreement are each hereby
ratified and confirmed and shall continue in full force and effect. The parties
to this Agreement expressly agree and acknowledge that it shall be designated
as, and shall constitute, a Loan Document for all purposes of the Credit
Agreements and the other Loan Documents.
[signature page(s) follow]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            INTERNATIONAL LEASE FINANCE CORPORATION
      By:  /s/ Pamela S. Hendry         Name:  Pamela S. Hendry        Title:  
SVP & Treasurer   

 



--------------------------------------------------------------------------------



 



         

            STATES AIRCRAFT, INC.
      By:   /s/ Pamela S. Hendry         Name:   Pamela S. Hendry       
Title:      

 



--------------------------------------------------------------------------------



 



         

       
SIGNED SEALED AND DELIVERED by
SHREWSBURY AIRCRAFT LEASING
LIMITED by its duly appointed attorney in the
presence of:
  SHREWSBURY AIRCRAFT LEASING
LIMITED  
 
     
By: /s/ Maeve O’Reilly
  By:  /s/ Niall C. Sommerville  
 
 
 
Name:             Maeve O’Reilly
 
Name:  Niall C. Sommerville
Address:         30 North Wall Quay, Dublin 1
 
Title:    Director
Occupation:   Administrator
   

 



--------------------------------------------------------------------------------



 



            TOP AIRCRAFT, INC.
      By:   /s/ Pamela S. Hendry       Name:   Pamela S. Hendry        Title:  
   

 



--------------------------------------------------------------------------------



 



         

            FEDERAL RESERVE BANK OF NEW YORK
      By:   /s/ Steven Manzari        Name:   Steven Manzari       Title:   SVP 
 

 



--------------------------------------------------------------------------------



 



         

            AIG FUNDING, INC.
      By:   /s/ Robert A. Gender        Name:   Robert A. Gender       Title:  
President  

 